Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 1 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 2 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 3 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 4 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 5 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 6 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 7 of 8
Case 21-14934-KCF   Doc 45    Filed 08/23/21 Entered 08/23/21 14:55:26   Desc Main
                             Document      Page 8 of 8
